                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


    TERRANCE RAINEY,                               )
                                                   )
            Plaintiff,                             )
                                                   )       NO. 3:20-00771
    v.                                             )       JUDGE RICHARDSON
                                                   )
    CORECIVIC, INC, et al.,                        )
                                                   )
            Defendants.                            )


                                              ORDER
           Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 21), recommending that Plaintiff’s Complaint (Doc. No. 1) be dismissed under Rule 72(b)(2)

of the Federal Rules of Civil Procedure, and Local Rule 72.02(a). No Objections to the Report and

Recommendation have been filed by Plaintiff.1

           The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., No. 18-cv-11851, 2019 WL 1242372, at *1

(E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The district court

is not required to review, under a de novo or any other standard, those aspects of the report and

recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt, Inc.,

322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, No. 3:18-cv-0010, 2018


1
 Plaintiff also failed to respond to an order entered May 25, 2021. (Docket No. 20). In that order,
Plaintiff was advised that process was returned unexecuted and that a recommendation for the
dismissal of the case would be entered unless, no later than June 21, 2021, he provided a new
address for service of process upon Defendant Hernandez or showed good cause for why the action
should not be dismissed. Plaintiff has not made any response to this order or taken any steps to
have Defendant Hernandez served.


         Case 3:20-cv-00771 Document 22 Filed 07/21/21 Page 1 of 2 PageID #: 131
WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the magistrate

judge’s findings and rulings to which no specific objection is filed. Id.

       Nonetheless, the Court has reviewed the Report and Recommendation and the file. The

Report and Recommendation (Doc. No. 21) is adopted and approved. Accordingly, this action is

DISMISSED without prejudice, and the Clerk is directed to close the file. This Order shall

constitute the final judgment in this case under Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                                      ____________________________________
                                                                         ELI RICHARDSON
                                                          UNITED STATES DISTRICT JUDGE




    Case 3:20-cv-00771 Document 22 Filed 07/21/21 Page 2 of 2 PageID #: 132
